Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded to his inmate account. Petitioner has thus received all the relief to which he is entitled, and the petition is dismissed as moot (see Matter of Scott v Fischer, 119 AD3d 1307, 1307 [2014]).
Peters, PJ., Lahtinen, Rose, Lynch and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.